DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the quality of some of the figures are poor for reproduction and some features are blurry or unreadable (e.g., see figures 2, 3A-B, 4A-D, 5, and 6 in pg-pub).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 does not recite which claim on which it depends.  Examiner will assess claim 31 below as based on claim 27 (which recites a non-transitory computer medium).
Claim 32 recites a limitation that is already included in claim 29.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-17, 24-26, 29, and 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boas et al (US 2004/0116789 A1, hereinafter “Boas”).
Regarding claim 1, Boas discloses a method for determining a fetal blood oxygenation level (abstract), comprising: activating two or more light sources, having different wavelengths, which are positioned on the maternal abdomen of a pregnant mammal to direct light into a maternal abdomen toward a fetus (pars 0007, 0094); receiving a maternal signal from a first photodetector, which is positioned on the maternal abdomen to receive reflected light that traverses maternal tissue (pars 0007, 0094); receiving a mixed signal from a second photodetector, which is positioned on the maternal abdomen to receive reflected light that traverses both maternal and fetal tissue (pars 0007, 0094); performing a filtering operation that removes maternal signal components from the mixed signal to produce a fetal signal (pars 0007, 0132, 0094); and determining the fetal blood oxygenation level by performing a pulse-oximetry computation on the fetal signal (pars 0007, 0055-0056, 0059, 0094, 0132).
Regarding claim 2, Boas discloses the filtering operation discriminates between the maternal and fetal signals based on periodic variations in the maternal and fetal signals caused by arterial pulsations that are correlated with maternal and fetal heartbeats (pars 0004, 0006-0007, 0034, 0094).
Regarding claim 3, Boas discloses the performing the filtering operation comprises: performing fast-Fourier transform (FFT) operations on the mixed and maternal signals to compute corresponding frequency-domain representations of the mixed and maternal signals (pars 0004, 0094); inferring a maternal spectral density and 
Regarding claim 4, Boas discloses the method further comprises improving the fetal signal by adaptively adjusting filter parameters used to filter out the maternal signal (par 0121).
Regarding claim 11, Boas discloses measuring one or more of, a fetal heart rate, a maternal heart rate, and a maternal blood oxygenation level using one or more other measurement devices (pars 0004, 0123); and using one or more of the measured fetal heart rate, the measured maternal heart rate and/or the measured maternal blood oxygenation level while determining the fetal blood oxygenation level (par 0094).
Regarding claim 12, Boas discloses the two or more light sources include two or more near-infrared light-emitting diodes (LEDs) that emit light at two or more wavelengths (par 0061).
Regarding claim 13, Boas discloses the first and second photodetectors comprise silicon photodiodes (optodes; par 0119-0120).
Regarding claim 14, Boas discloses a system that determines a fetal blood oxygenation level (abstract), comprising: two or more light sources, having different wavelengths, to be positioned on a maternal abdomen of a pregnant mammal to direct light into a maternal abdomen toward a fetus (pars 0007, 0094); a controller to selectively activate the two or more light sources (pars 0119-0121); a first photodetector to be positioned on the maternal abdomen to receive reflected light that traverses 
Regarding claim 15, Boas discloses the filtering operation discriminates between the maternal and fetal signals based on periodic variations in the maternal and fetal signals caused by arterial pulsations that are correlated with maternal and fetal heartbeats (pars 0004, 0006-0007, 0034, 0094).
Regarding claim 16, Boas discloses that while performing the filtering operation, the processing mechanism: performs fast-Fourier transform (FFT) operations on the mixed and maternal signals to compute corresponding frequency-domain representations of the mixed and maternal signals (pars 0004, 0094); infers a maternal spectral density and heart rate from the frequency-domain representation of the maternal signal (pars 0055, 0109); and uses the inferred maternal spectral density and heart rate to filter out the maternal signal from the mixed signal to produce the fetal signal (pars 0121, 0123, 0132).
Regarding claim 17, Boas discloses the processing mechanism is configured to improve the fetal signal by adaptively adjusting filter parameters used to filter out the maternal signal (par 0121).
Regarding claim 24, Boas discloses the system additionally comprises one or more other measurement devices, which are configured to measure one or more of, a fetal heart rate, a maternal heart rate, and a maternal blood oxygenation level (pars 0004, 0123); and wherein the processing mechanism is configured to use one or more of the measured fetal heart rate, the measured maternal heart rate and/or the measured maternal blood oxygenation level while determining the fetal blood oxygenation level (par 0094).
Regarding claim 25, Boas discloses the two or more light sources include two or more near-infrared light-emitting diodes (LEDs) that emit light at two or more wavelengths (par 0061).
Regarding claim 26, Boas discloses the first and second photodetectors comprise silicon photodiodes (optodes; par 0119-0120).
Regarding claim 29 and 32 (claim 32 as best understood), Boas discloses the fetal blood oxygenation level is equivalent to the fetal hemoglobin oxygen saturation level (pars 0094, 0132).
Regarding claim 30, Boas discloses the fetal blood oxygenation level is equivalent to the fetal hemoglobin oxygen saturation level (pars 0094, 0132).
Regarding claim 31, Boas discloses the fetal blood oxygenation level is equivalent to the fetal hemoglobin oxygen saturation level (pars 0094, 0132).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6, 18, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Boas in view of Wang et al (US 2011/0218413 A1, hereinafter “Wang”).
Regarding claims 5, 6, 18, 19, Boas discloses the two or more light sources emit light at two or more different wavelengths, including wavelengths λ1 and λ2 (pars 0032, 0053); and wherein the pulse oximetry computation is performed on an AC component of the fetal signal associated with pulsating fetal tissue, which includes blood, for each of the wavelengths λ1 and λ2 (pars 0109), and a DC component of the fetal signal 
Regarding claim 27, Boas discloses a method for determining a fetal blood oxygenation level (abstract), comprising: activating two or more light sources, having different wavelengths, which are positioned on the maternal abdomen of a pregnant mammal to direct light into a maternal abdomen toward a fetus (pars 0007, 0094); receiving a maternal signal from a first photodetector, which is positioned on the maternal abdomen to receive reflected light that traverses maternal tissue (pars 0007, 0094); receiving a mixed signal from a second photodetector, which is positioned on the maternal abdomen to receive reflected light that traverses both maternal and fetal tissue (pars 0007, 0094); performing a filtering operation that removes maternal signal .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 7,047,055 B2 (also directed to . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to similar subject matter and obvious variants.  The recitations in instant claim 1 drawn to photodetectors, filtering operations, and determination steps are not identical but perform the same functions as recited in the cited Boas ‘055 patent claims 1 and 10.
Allowable Subject Matter
Claims 7, 8, 9, 10, 20, 21, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799